The only question before this Court is the sufficiency of the bill of complaint to state a cause of action for divorce on the ground of voluntary abandonment. The bill alleges:
"Orator alleges that he and respondent were legally married on towit, the 2d day of June 1936, and lived together as man and wife until, towit, the 12th day of February, 1945, when they separated in Jefferson County, Alabama.
"Orator alleges that on towit, the 12th day of February, 1945, the respondent voluntarily abandoned the bed and board of complainant and that said abandonment has been continuous since said date and for more than one year, next preceding the filing of bill of complaint in this cause."
The allegations of the bill are substantially in the language of the statute, section 20, Title 34, pocket part, Code of 1940. Nicety of pleading in cases of this character is not required. Ratcliff v. Ratcliff, 209 Ala. 377, 96 So. 422; Nelson v. Nelson, 244 Ala. 421, 14 So. 2d 155. Here, the averments are not vague, indefinite and uncertain. It is alleged that the abandonment was continuous. It is not necessary to aver that there was no intention to return. The following cases clearly uphold the sufficiency of the instant bill: Stephenson v. Stephenson, 213 Ala. 382, 105 So. 183; Nelson v. Nelson, supra; Campbell v. Campbell, 246 Ala. 107,19 So. 2d 354, 155 A.L.R. 130.
The trial court properly overruled appellant's demurrer to the bill.
Affirmed.
GARDNER, C. J., and BROWN and SIMPSON, JJ., concur.